Exhibit 10.2

 

[NEW CENTURY FINANCIAL LETTERHEAD]

 

June 24, 2005

 

Patrick J. Flanagan

New Century Financial Corporation

18400 Von Karman, Suite 1000

Irvine, California 92612

 

Dear Pat:

 

Reference is made to that certain Employment Agreement between you and New
Century Financial Corporation (the “Company”), dated as of January 1, 2004, as
previously amended (your “Employment Agreement”). The purpose of this letter
agreement is to confirm certain amendments to your Employment Agreement and to
grant you an additional cash incentive bonus upon the terms set forth below.

 

By executing this letter agreement, and for good and valuable consideration
(including, without limitation, services rendered and to be rendered by you to
the Company), the receipt and adequacy of which you and the Company hereby
acknowledge, you and the Company hereby agree as follows:

 

  (1) Exhibit A to your Employment Agreement is deleted in its entirety, and
Section 2.2 of your Employment is amended, each effective immediately, so that
the amount and terms and conditions of Incentive Compensation Bonuses (as
defined in your Employment Agreement) payable to you will be determined in the
Company’s sole discretion.

 

  (2) You have an opportunity to earn an additional cash incentive bonus of up
to $100,000.00 for each of the third and fourth quarters of fiscal 2005 and for
each of the first and second quarters of fiscal 2006. The amount of the bonus,
if any, for any particular quarter will be determined by the Compensation
Committee of the Company’s Board of Directors in its discretion. You must be
employed by the Company on the last day of a quarter in order to be eligible and
considered for any such bonus with respect to that quarter.

 

  (3) To the extent that the term “Cause” is used in any award agreement
evidencing any stock option, restricted stock, performance share, dividend
equivalent, other equity-based incentive or other bonus opportunity granted to
you, “Cause” will be used as defined in your Employment Agreement
notwithstanding the definition that may otherwise be provided for in your award
agreement.

 

1



--------------------------------------------------------------------------------

Except for the amendments set forth above, the other terms and conditions of
your Employment Agreement continue in effect. If this letter agreement
accurately reflects our agreement as to the amendment of your Employment
Agreement and your opportunity of an additional cash incentive bonus, please
sign below and return an executed version of this letter agreement to me.

 

Sincerely,

 

/s/ Robert K. Cole

 

Robert K. Cole

Chairman and Chief Executive

 

Acknowledged and Agreed:

 

/s/ Patrick J. Flanagan

--------------------------------------------------------------------------------

Patrick J. Flanagan

 

2